DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 15-33, in the reply filed on July 18, 2021 is acknowledged.  The traversal is on the ground(s) that Schelges et al, US 2017/0071835, does not disclose a cleaning agent that contains the specific weight ratio of biosurfactants to sorbitan esters required in the instant claims.  This is not found persuasive because the examiner respectfully maintains that Schelges et al clearly discloses a cleaning agent containing 2% by weight of a biosurfactant, 1-20% by weight of an anionic surfactant, and 10% by weight of a thickener, such as sorbitan sesquicaprylate (see paragraphs 16-19), as required in instant claim 15.  Accordingly, the examiner respectfully maintains that there is lack of unity a posteriori, since the composition of Group I is not a technical feature that defines a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on July 18, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “(comprising a mixture of components A1, A2 and A3)”.  It is unclear if the limitations that appear in between the parenthesis are required.  The examiner suggests that the parenthesis should be removed in instant claims 17 and 33.  Appropriate correction and/or clarification is required.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA),
second paragraph, for containing the limitation “wherein the composition is free from preservatives according to INCI”.  Specifically, the examiner asserts that it is


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-33 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schelges et al, US 2017/0071835.
Schelges et al, US 2017/0071835, discloses a cosmetic cleaning agent containing 2% by weight of a biosurfactant, 1-20% by weight of an anionic surfactant, and 10% by weight of a thickener, such as sorbitan sesquicaprylate (see paragraphs 16-19).  It is further taught by Schelges et al that suitable biosurfactants include rhamnolipids and sophorolipids in both lactone form and acid form, wherein 20-60% by weight is in acid form (see paragraph 18), that suitable anionic surfactants include linear alkane sulfates (see paragraphs 46-47), and that the composition contains additional ingredients, such as water, citric acid, and glycerol (see paragraphs 61-65), per the requirements of the instant invention.  Specifically, note Formulae 1-16c and Examples 1-5 in Table 1.  Although Schelges et al is silent with respect to the pH of their cosmetic cleaning agent, the examiner asserts that the cosmetic cleaning agent disclosed in Schelges et al would inherently meet the pH requirements of the instant invention, since the cosmetic cleaning agent disclosed in Schelges et al contain all of the required components in the amounts required in the instant claims to achieve the required pH, and since cosmetic cleaning agents are neutral pH compositions, absent a showing otherwise.  Furthermore, the examiner asserts that products of identical chemical composition cannot have mutually exclusive properties.  Therefore, instant claims 1-33 are anticipated by Schelges et al, US 2017/0071835.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
September 14, 2021